DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 3, 2021.  Claims 1-10 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0214246 A1).
In regard to claim 1, Wu et al. discloses an array substrate, comprising (see e.g. Figures 1-5): 
a substrate S; 
a gate layer GE, 110 attached to a surface of a side of the substrate S; 
a first insulating layer GI attached to the gate layer GE, 110 and the surface of the side of the substrate S, wherein the first insulating layer GI is provided with a through hole W1; 
a gate tracking layer 150 attached to a surface of the first insulating layer GI away from the side of the substrate S, filling the plurality of through holes W1, and connected to the gate layer GE, 110; and 
a second insulating layer OG disposed on the gate tracking layer 150 and the surface of the first insulating layer GI away from the side of the substrate S; and
a configuration of the first insulating layer provided with the plurality of through holes causes a contact area between the gate tracking layer 150 and the gate layer GE to be increased.
	Wu et al. fails to explicitly disclose
 	wherein an angle between a busbar of the plurality of through holes and a straight line in a vertical direction which is a direction perpendicular to the substrate is between 40º  and 70º ;
	wherein a thickness of the first insulating layer ranges between 0.8 µm and 1.2 µm, and a thickness of the second insulating layer ranges between 5 µm and 7 µm.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein a busbar of the through hole and a straight line in a vertical direction are between 40º and 70º.
Doing so would provide an optimized contact region for assuring contact between the two layers as well as using a thickness of the insulating layers that allows for a desired insulation of the electronic components of the various layers.
In regard to claim 4, Wu et al. discloses a method of manufacturing the array substrate, comprising following steps (see e.g. Figures 1-5): 
a substrate S providing step, providing a substrate S; 
a gate layer GE, 110 forming step, forming a gate layer GE, 110 on an upper surface of the substrate S;  
13a first insulating layer GI forming step, forming a first insulating layer GI on the gate layer GE, 110 and the upper surface of the substrate S, wherein the first insulating layer GI is provided with a plurality of through holes W1; 
a gate tracking layer 150 forming step, forming a metal material 150 on an upper surface of the first insulating layer GI to form a gate tracking layer 150, filling the plurality of through holes W1, and being connected to the gate layer GE, 110; and 
OG forming step, forming a second insulating layer OG on the first insulating layer GI and an upper surface of the gate tracking layer 150;
a configuration of the first insulating layer provided with the plurality of through holes causes a contact area between the gate tracking layer 150 and the gate layer GE to be increased.
Wu et al. fails to explicitly disclose
 	wherein an angle between a busbar of the plurality of through holes and a straight line in a vertical direction which is a direction perpendicular to the substrate is between 40º  and 70º ;
	wherein a thickness of the first insulating layer ranges between 0.8 µm and 1.2 µm, and a thickness of the second insulating layer ranges between 5 µm and 7 µm.
	However, one of ordinary skill in the art would recognize utilizing wherein a busbar of the through hole and a straight line in a vertical direction are between 40º and 70º  and wherein a thickness of the first insulating layer ranges between 0.8 µm and 1.2 µm, and a thickness of the second insulating layer ranges between 5 µm and 7 µm., since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein a busbar of the through hole and a straight line in a vertical direction are between 40º  and 70º.
Doing so would provide an optimized contact region for assuring contact between the two layers as well as using a thickness of the insulating layers that allows for a desired insulation of the electronic components of the various layers.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0214246 A1) in view of Yamazaki et al. (US 2016/0351720 A1) and further in view of Yoshida et al. (US 2013/0286314 A1).
In regard to claim 2, Wu et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the first insulating layer is an inorganic substance, material of the first insulating layer comprises cerium oxide and/or aluminum zirconium oxide; 
the second insulating layer is an organic substance, and material of the second insulating layer comprises polymethyl methacrylate.
However, Yamazaki et al. discloses (see e.g. paragraph [0189]):
wherein the first insulating layer is an inorganic substance, material of the first insulating layer comprises cerium oxide and/or aluminum zirconium oxide.
Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein the first insulating layer is an inorganic substance, material of the first insulating layer comprises cerium oxide and/or aluminum zirconium oxide; 
Doing so would provide art recognized equivalent materials that may be utilized for insulating layers.
Wu et al., in view of Yamazaki et al., fails to disclose
the second insulating layer is an organic substance, and material of the second insulating layer comprises polymethyl methacrylate.
However, Yoshida et al. discloses
(see e.g. paragraph [0048]).
Given the teachings of Yoshida et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al., in view of Yamazaki et al., with the second insulating layer is an organic substance, and material of the second insulating layer comprises polymethyl methacrylate.
Doing so would provide art recognized equivalent materials that may be utilized for insulating layers.

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0214246 A1) in view of Shen (US 2014/0204302 A1).
In regard to claim 3, Wu et al. discloses the limitations as applied to claim 1 above, and
an active layer CH; 
at least one source/drain layer SE/DE; and 
a data line layer 120 and connected to the source/drain layer SE/DE; 
wherein the active layer CH is located between two adjacent source/drain layers SE/DE.
Wu et al. fails to disclose
the active layer disposed on a surface of the second insulating layer away from the side of the substrate;
at least one source/drain layer disposed on the surface of the second insulating layer away from the side of the substrate;
a data line layer disposed on the surface of the second insulating layer away from the side of the substrate.
(see e.g. Figure 2):
the active layer CH disposed on a surface of the second insulating layer GI-2 away from the side of the substrate 110;
at least one source/drain layer S/D disposed on the surface of the second insulating layer GI-2 away from the side of the substrate 110;
a data line layer DL disposed on the surface of the second insulating layer GI-2 away from the side of the substrate 110.
Given the teachings of Shen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with the active layer disposed on a surface of the second insulating layer away from the side of the substrate; at least one source/drain layer disposed on the surface of the second insulating layer away from the side of the substrate; a data line layer disposed on the surface of the second insulating layer away from the side of the substrate.
Doing so would provide a double insulating layer which has the advantage of controlling the dielectric of the gate insulating layer.
In regard to claim 8, Wu et al. discloses the limitations as applied to claim 4 above, and 
wherein after the second insulating layer forming step, the method further comprises following step: an active layer forming step, forming an active layer on an upper surface of the second insulating layer.
However, Shen discloses (see e.g. Figure 2):
wherein after the second insulating layer forming step, the method further comprises following step: an active layer forming step, forming an active layer CH on an upper surface of the second insulating layer GI-1.

Doing so would provide a double insulating layer which has the advantage of controlling the dielectric of the gate insulating layer.
In regard to claim 9, Wu et al. discloses the limitations as applied to claim 4 above, but fails to disclose  
wherein after the second insulating layer forming step, the method further comprises following step: at least one source/drain layer forming step, forming at least one source/drain layer on an upper surface of the second insulating layer, the active layer being located between adjacent two source/drain layers.
However, Shen et al. discloses (see e.g. Figure 2):
wherein after the second insulating layer forming step GI-1, the method further comprises following step: at least one source/drain layer S/D forming step, forming at least one source/drain layer S/D on an upper surface of the second insulating layer GI-1, the active layer CH being located between adjacent two source/drain layers S/D.
Given the teachings of Shen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein after the second insulating layer forming step, the method further comprises following step: at least one source/drain layer forming step, forming at least one 
Doing so would provide a double insulating layer which has the advantage of controlling the dielectric of the gate insulating layer.
In regard to claim 10, Wu et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein after the second insulating layer forming step, the method further comprises following step: a data line layer forming step, forming a data line layer on an upper surface of the second insulating layer.
However, Shen et al. discloses (see e.g. Figure 2):
wherein after the second insulating layer GI-1 forming step, the method further comprises following step: a data line layer DL forming step, forming a data line layer DL on an upper surface of the second insulating layer GI-1.
Given the teachings of Shen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein after the second insulating layer forming step, the method further comprises following step: a data line layer forming step, forming a data line layer on an upper surface of the second insulating layer.
Doing so would provide a double insulating layer which has the advantage of controlling the dielectric of the gate insulating layer.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0214246 A1) in view of Kawamura et al. (US 2016/0020224 A1).
In regard to claim 5, Wu et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the gate layer forming step comprises following steps: a first metal layer forming step, forming a metal material on the upper surface of the substrate to form a first metal layer; a first photoresist layer forming step, coating a photoresist solution on an upper surface of the first metal layer to form a first photoresist layer; a first exposure step, performing an exposure process to the first photoresist layer; a first developing step, developing the first photoresist layer to form a patterned first photoresist layer; a first wet etching step, performing a wet etching process to the substrate to form a patterned gate layer; and a first removing step, removing the first photoresist layer.
However, Kawamura et al. discloses using a photoresist processing subsequent to forming a gate metal layer, i.e. in step 120 of Figure 8 (see e.g. paragraph [0090]).  One of ordinary skill in the art would recognize that the photoresist processing includes “a first photoresist layer forming step, coating a photoresist solution on an upper surface of the first metal layer to form a first photoresist layer; a first exposure step, performing an exposure process to the first photoresist layer; a first developing step, developing the first photoresist layer to form a patterned first photoresist layer; a first wet etching step, performing a wet etching process to the substrate to form a patterned gate layer; and a first removing step, removing the first photoresist layer.”
Given the teachings of Kawamura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein the gate layer forming step comprises following steps: a first metal layer forming step, forming a metal material on the upper surface of the substrate to form a 
Doing so would provide a means for providing a patterned insulating layer to allow connections between electrode layers.
In regard to claim 6, Wu et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the first insulating layer forming step comprises following steps: a second photoresist layer forming step, coating a photoresist solution on an upper surface of the gate layer to form a second photoresist layer; a second exposure step, performing an exposure process to the second photoresist layer; a second developing step, developing the second photoresist layer to form a patterned second photoresist layer; a deposition step, depositing an inorganic material on an upper surface of the second photoresist layer to form the first insulating layer; and  14a second removing step, removing the patterned second photoresist layer and the first insulating layer corresponding to the patterned second photoresist layer to form the through hole; wherein a thickness of the first insulating layer is less than a thickness of the second photoresist layer.
However, Kawamura et al. discloses using a photoresist processing subsequent to forming a gate metal layer, i.e. in step 120 of Figure 8 (see e.g. paragraph [0090]).  One of ordinary skill in the art would recognize that the photoresist processing includes “wherein the 
Given the teachings of Kawamura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein the first insulating layer forming step comprises following steps: a second photoresist layer forming step, coating a photoresist solution on an upper surface of the gate layer to form a second photoresist layer; a second exposure step, performing an exposure process to the second photoresist layer; a second developing step, developing the second photoresist layer to form a patterned second photoresist layer; a deposition step, depositing an inorganic material on an upper surface of the second photoresist layer to form the first insulating layer; and  14a second removing step, removing the patterned second photoresist layer and the first insulating layer corresponding to the patterned second photoresist layer to form the through hole; wherein a thickness of the first insulating layer is less than a thickness of the second photoresist layer.
Doing so would provide a means for providing a patterned insulating layer to allow connections between electrode layers.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0214246 A1) in view of Cho et al. (US 2004/0263706 A1).
In regard to claim 7, Wu et al. discloses the limitations as applied to claim 4 above, but fails to disclose 
wherein the gate tracking layer forming step comprises following steps: a second metal layer forming step, depositing a metal material on the upper surface of the first insulating layer to form a second metal layer; a third photoresist layer forming step, coating a photoresist solution on a surface of the second metal layer to form a third photoresist layer; a third exposure step, performing an exposure process to the third photoresist layer; a third developing step, developing the third photoresist layer to form a patterned third photoresist layer; a second wet etching step, performing a wet etching process to the substrate to form a patterned gate tracking layer; and a third removing step, removing the patterned third photoresist layer.
However, Cho et al. discloses utilizing a combination of photoresist development and wet etching to form additional metal layers (see e.g. paragraph [0067]).  One of ordinary skill in the art would recognize utilizing “wherein the gate tracking layer forming step comprises following steps: a second metal layer forming step, depositing a metal material on the upper surface of the first insulating layer to form a second metal layer; a third photoresist layer forming step, coating a photoresist solution on a surface of the second metal layer to form a third photoresist layer; a third exposure step, performing an exposure process to the third photoresist layer; a third developing step, developing the third photoresist layer to form a patterned third photoresist layer; a second wet etching step, performing a wet etching process to the substrate to form a patterned gate tracking layer; and a third removing step, removing the patterned third photoresist layer.”

Doing so would provide a well-known means for forming patterned electrode layers.

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 6-11 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
Namely, applicant argues that the cited references fail to disclose or make obvious the limitations, “wherein an angle between a busbar of the plurality of through holes and a straight line in a vertical direction which is a direction perpendicular to the substrate is between 40º and 70º; wherein a thickness of the first insulating layer ranges between 0.8 µm and 1.2 µm, and a thickness of the second insulating layer ranges between 5 µm and 7 µm.”  However, as cited i.e. closer to 0 degrees) would increase the area of the components, which affects the overall footprint of the device.  Therefore, one of ordinary skill would recognize choosing an angle that accounts for the above phenomena when selecting the configuration or angle.  Further, the newly added limitation regarding the thickness of the insulating layers were fully considered but it is noted that it would be obvious to find the optimum working ranges.  Namely, the thickness of the layer, as well as the dielectric constant of the layer, directly affect the ability of the layers to properly insulate metals from one another.  One of ordinary skill in the art would recognize choosing the thickness based on the dielectric constant of the layer.
Similar arguments apply to independent claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica Merlin
March 10, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871